DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 7 OCT 2022 election (REM page 5) without traverse of Species I, claims 1-13, is acknowledged. 
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim.
Domestic Benefit
The instant application claims priority from provisional application 62885524, filed 12 AUG 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 FEB 2021 was filed before the mailing of a first Office action on the merits. The submission follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Objections
Typographical errors exist in the following claim language:
claim 11, line 2, replace “transfer to one or more” with “transfer to the one or more”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yune (KR 1020110123519; below, “Yune” – 19 FEB 2021 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Yune, in FIGS. 2a to 3e and related text, e.g., Abstract, paragraphs [0002], [0021]-[0034], claims 1-15, discloses a method for a self-aligned multiple patterning (SAMP) process, comprising:
forming cores (e.g., 210) over one or more underlying layers on a substrate (not shown) of a microelectronic workpiece (e.g., [0027]);
forming a capping layer (e.g., 220a) over the cores (210);
forming a spacer layer (240) over the capping layer (220a) and the cores (210);
etching the spacer layer (240) to leave spacers (e.g., 240a) adjacent the cores (210); and
removing the cores (210) to leave the spacers (240a).
Thus, Yune anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Yune’s SAMP process cannot constitute each and every method step, it would have been obvious to one having ordinary skill in the art at the time invention was made to substitute known, equivalent, process steps. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, Yune discloses the method of claim 1, wherein a target angle is achieved for vertical sidewalls for the spacers (240a) with respect to a horizontal surface for an underlying layer (FIGS. 3d-3e).
RE 3, Yune discloses the method of claim 2, wherein the target angle is between 80 to 90 degrees (FIGS. 3d-3e).
RE 5, Yune discloses the method of claim 1, wherein the capping layer (220a) comprises a protective cap formed over a top portion of the cores (210) (FIGS. 3c-3d).
RE 6, Yune discloses the method of claim 1, wherein the capping layer (220a) and the cores (210) comprise a same material (e.g., FIG. 3a, [0027]-[0028]).
RE 7, Yune discloses the method of claim 1, wherein the capping layer (220a) and the cores (210) comprise different materials (e.g., FIG. 3a, [0027]-[0028]).
RE 8, Yune discloses the method of claim 1, wherein a target height is achieved for the spacers (240a) (e.g., FIG. 3e)
RE 9, Yune discloses the method of claim 8, wherein the target height represents an increase in spacer height of 5 to 20 percent as compared to a SAMP process that does not form a capping layer (220a).
RE 11, Yune discloses the method of claim 1, further comprising using the spacers (240a) to perform a pattern transfer to one or more underlying layers as part of the SAMP process (e.g., [0034]).
RE 12, Yune discloses the method of claim 11, wherein process parameters are controlled for the forming, etching, and removing to achieve a target pattern variation parameter in the pattern transfer (e.g., Abstract, [0034]).
RE 13, Yune discloses the method of claim 1, wherein the forming of the spacer layer (240) is performed using a conformal deposition process (e.g., [0032], FIG. 3c).
Claim Rejections - 35 USC § 102/103
See above for the quotation of 35 U.S.C. 103.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yune as evidenced in or in view of Chu et al. (US 20190206725; below, “Chu” – 19 FEB 2021 IDS noted reference). MPEP § 2143(A)-(G).
RE 4, Yune discloses the claimed invention except for the method of claim 2, wherein the underlying layer is a hard mask layer. Yune’s 100/200 is not particularly limited (e.g., [0021], [0027]). It would have been obvious … to use a hard mask layer; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Chu, in FIGS. 1A, 1B, 6A, 6B, and related text, e.g., Abstract, [0032], [0048], teaches an underlying layer (140) being a hard mask layer.
It would have been obvious … to modify Yune’s method as taught by Chu so as to use processes that are known substitutes. Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yune as evidenced in or in view of CHING et al. (US 20200243665; below, “CHING”). MPEP § 2143(A)-(G).
RE 10, Yune discloses the claimed invention except for the method of claim 1, wherein the forming the capping layer (220a) is performed using a plasma process.

    PNG
    media_image1.png
    775
    496
    media_image1.png
    Greyscale

CHING, in FIGS. 1A-2E and related text, e.g., [0020] to [0066], teaches forming a capping layer (120) by using a plasma process (e.g., [0039]).
It would have been obvious … to modify Yune’s method as taught by CHING so as to use processes that are known substitutes. Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 1-13 are rejected.
Conclusion
The prior art made of record and not relied upon, CHENG (US 20170278870), is considered pertinent to applicants’ disclosure. CHENG does not teach, inter alia, forming a spacer layer over the capping layer and the cores; etching the spacer layer to leave spacers adjacent the cores; and removing the cores to leave the spacers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815